Citation Nr: 1018682	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and April 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Veteran's case was certified on appeal to the Board in 
November 2009.  He later submitted evidence that was received 
at the RO in December 2009.  There was a cover document 
prepared by an individual at the RO in April 2010 who noted 
that they had spoken with the Veteran and he wanted the 
evidence considered in conjunction with his claim for a TDIU 
rating.  The evidence was forwarded to the Board where it was 
received in May 2010.  

The evidence consists of a letter from a private physician 
who opined that the Veteran was incapable of sustaining any 
employment commensurate with his education or training given 
his cervical stenosis.  

The notice of certification of the appeal directs that the 
Veteran should submit any additional evidence directly to the 
Board within 90 days following certification unless there is 
due cause for any delay.  See 38 C.F.R. § 20.1304(a), (b) 
(2009).  The regulations also provide that any pertinent 
evidence submitted to, and accepted by the Board must be 
referred to the agency of original jurisdiction (AOJ) unless 
the evidence is accompanied by a waiver of such 
consideration, or the benefits sought can be granted based on 
the evidence.  38 C.F.R. § 20.1304(c).  The Veteran did not 
provide a waiver in this case.  

The evidence is not pertinent to the issues of entitlement to 
service connection for bilateral hearing loss or tinnitus and 
those issues will be adjudicated.  It does pertain to the 
Veteran's claim for a TDIU rating.  However, as that issue is 
being remanded for additional development, the AOJ will have 
an opportunity to review the evidence in the first instance.  

The issues of entitlement to service connection for 
hypertension and entitlement to a TDIU rating are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently suffers from a hearing loss 
disability in the left ear and there is a reasonable basis to 
attribute such disability to his active military service.

2.  The Veteran does not have a hearing loss disability in 
the right ear.

3.  The Veteran's tinnitus is related to his military 
service.


CONCLUSIONS OF LAW

1.  The Veteran has hearing loss in the left ear that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  A hearing loss disability in the right ear was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385.

3.  Tinnitus was incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 1962 to October 
1966.  The National Personnel Records Center (NPRC) confirmed 
that he had service in the Republic of Vietnam from July 27, 
1964, to September 29, 1964.  

A review of the Veteran's DD 214 does not reflect any 
indication of an award to signify his participation in 
combat.  His military specialty was as a rifleman.  He did 
receive an Armed Forces Expeditionary Medal (AFEM).  That 
medal was awarded to U. S. military personnel serving in the 
Republic of Vietnam prior to the issuance of the Vietnam 
Service Medal.  The Vietnam Service Medal was established by 
Executive Order 11231 on July 8, 1965.  As noted, the 
Veteran's Vietnam service predated the Executive Order.

The Veteran's service treatment records (STRs) are negative 
for any complaints of acoustic trauma, hearing loss or 
tinnitus.  The Veteran's separation physical examination of 
September 1966 recorded only a whispered voice test with the 
results being 15/15.  

The Veteran submitted his claim for service connection for 
hearing loss and tinnitus in November 2008.  He said that he 
performed perimeter guard duty around a flight line in 
Vietnam.  He did not specify the unit location.  He said he 
was exposed to the loud noise of the aircraft taking off and 
landing without any hearing protection.  He also noted that 
he served in the infantry.

The Veteran was afforded a VA audiology examination in March 
2009.  The examiner reviewed the STRs.  She noted that the 
Veteran served as a rifleman and automatic rifleman.  The 
examiner said the Veteran reported post-service noise 
exposure as a spot welder at General Motors (GM) for 33 
years.  He had some recreational noise exposure from hunting 
once per year for ten years.  The Veteran also reported 
having constant tinnitus.  He said the onset was during 
service.  

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
30
30
30
45
50

The Veteran had a speech recognition score of 98 percent for 
the right ear and 94 percent for the left ear.  The examiner 
provided a diagnosis of sensorineural hearing loss.  The 
examiner also said that it was as likely as not that the 
Veteran's tinnitus was a symptom associated with the hearing 
loss.  

The examiner concluded that it was less likely than not that 
the Veteran's left ear hearing loss and tinnitus were related 
to service.  She said the entrance and separation physical 
examinations revealed normal hearing on the whispered voice 
test.  She also said this could not rule out hearing loss.  
However, the test results for the right ear did not meet the 
requirements for a hearing loss disability.  She added that 
the hearing loss configuration for the left ear was not 
consistent with acoustic trauma alone.  (emphasis added)  The 
examiner noted a history of post-military noise exposure to 
include working as a spot welder for 33 years and hunting for 
10 years.  She said it was likely that some aging affects 
were now present.  

The Veteran was denied service connection for hearing loss 
and tinnitus disabilities in April 2009.  The RO relied on 
the opinion from the VA examiner, and the results of the 
audiogram and speech recognition testing, in denying service 
connection.

The Veteran submitted his notice of disagreement (NOD) in May 
2009.  He said that he believed his hearing loss and tinnitus 
was a result of his exposure to acoustic trauma while serving 
in the military as a rifleman instead of recreational and 
occupational noise exposure.  He submitted additional 
argument with his substantive appeal in October 2009.  He 
said he was exposed to loud noises while serving in combat in 
Vietnam and from helicopters and small aircraft.  He said he 
was assigned to perimeter guard duty at an airstrip and stood 
8-hour shifts with exposure to the noise.  

A review of the other medical evidence of record does not 
reflect treatment for complaints related to hearing loss or 
tinnitus.  Further, the evidence does not address the issue 
of whether any currently claimed hearing loss or tinnitus is 
related to the Veteran's military service.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2009); see 
also Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  

The results of the March 2009 audiogram demonstrates that the 
Veteran does have a hearing loss disability in the left ear 
under 38 C.F.R. § 3.385.  The results for the right ear do 
not reflect a current hearing loss disability.  The Board has 
considered the Veteran's lay statements of noise exposure in 
service; however, the issue is not noise exposure at this 
point.  The issue is whether he has a hearing loss disability 
in accordance with 38 C.F.R. § 3.385.  Absent evidence of 
hearing loss that satisfies the criteria for a hearing loss 
disability, service connection cannot be granted.  
Accordingly, service connection is not in order for the right 
ear as no current hearing loss disability exists and there is 
no evidence of such a disability at any time during the 
pendency of the claim.  See Rabideau, Meedel, supra; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection); McClain v. Nicholson, 21 Vet. App. 319, 321-23 
(2007).  

As to the hearing loss in the left ear, the examiner appears 
to have found that some of the Veteran's hearing loss is due 
to noise exposure in service.  She stated that the Veteran's 
hearing loss configuration was not consistent with acoustic 
trauma alone.  She noted that there was post-service noise 
exposure but did not say it was the cause of the hearing 
loss.  She also noted that it was likely that some aging 
affects were present.

Although it may be inferred that the examiner believed that 
some of the Veteran's left ear hearing loss was due to post-
service noise exposure and aging, her failure to state what 
part of the left ear hearing loss was due to service, and 
what part was due to other causes, leaves the Board to 
conclude that at least some part of his left hearing loss is 
attributed to service.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Resolving any reasonable doubt in favor of the 
Veteran, the Board concludes that service connection for left 
ear hearing loss disability is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The examiner also found that the Veteran's tinnitus was not 
related to his service.  She did state that his tinnitus was 
as likely as not a symptom of the Veteran's diagnosed hearing 
loss.  In light of the Board's finding in regard to the 
Veteran's left ear hearing loss disability, and resolving all 
reasonable doubt in favor of the Veteran, service connection 
for tinnitus is also granted.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In addition, the United States Court of Appeals for Veterans 
Claims (Court), issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Veteran's claim for service connection for hearing loss 
in the left ear and tinnitus have been granted.  The Board 
notes that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Accordingly, discussion of VCAA notice in this case is 
limited to the issue of hearing loss in the right ear.

The Veteran's claim for service connection was received in 
November 2008.  The RO wrote to him in February 2009.  The 
Veteran was advised of the evidence required to substantiate 
his claim for service connection.  He was further advised of 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The RO further 
advised the Veteran on the types of evidence he could submit 
that would support his claim for service connection.  He was 
also asked to submit any medical evidence that he had.  The 
letter included the notice elements required by Dingess for 
how VA determines disability ratings and effective dates.  

The Veteran responded in March 2009.  He provided information 
in regard to his noise exposure in service and how he 
believed it had caused both his hearing loss and tinnitus.  

The Veteran was afforded a VA audiology examination in March 
2009.  His claim was denied on the basis that he did not have 
a hearing loss disability in the right ear for VA purposes in 
April 2009.

The Veteran submitted his NOD in May 2009.  He was issued a 
statement of the case in August 2009 and he perfected his 
appeal in October 2009.  He also submitted additional 
argument in support of his claim with both his NOD and 
appeal.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
regarding his noise exposure in service and his statements of 
symptoms since that time.  The developed evidence fails to 
show a disability for VA purposes.  There is no evidence of 
prejudice to the Veteran based on any notice deficiency and 
he has not alleged any prejudice.  Thus, the Board is 
satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, private treatment records, VA 
treatment records, as well as statements from the Veteran.  
He was afforded a VA examination in March 2009.  He elected 
to not have a hearing in his case.  

The Board concludes the March 2009 examination was adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner 
reviewed the claims folder and medical evidence therein.  She 
considered the Veteran's statements and medical history, and 
provided a reasoned opinion.  The Veteran's recorded hearing 
loss and speech recognition score did not meet the necessary 
criteria to be considered a hearing loss disability under 
38 C.F.R. § 3.385.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for hearing loss in the 
left ear is granted.

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is also seeking entitlement to a TDIU rating.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Board notes that the Veteran meets the criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  In 
that regard he is service connected for coronary artery 
disease (CAD) associated with diabetes mellitus, type II, 
rated as 60 percent disabling, diabetes mellitus, type II, 
rated as 20 percent disabling, peripheral neuropathy of the 
right upper extremity, rated as 10 percent disabling, 
peripheral neuropathy of the left upper extremity, rated as 
10 percent disabling, peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling, and peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling.  He is also service connected for peripheral 
vascular disease of the right lower extremity, peripheral 
vascular disease of the left lower extremity, and erectile 
dysfunction - all rated at the noncompensable level.  The 
Veteran's combined service-connected disability rating is 80 
percent. 

The Court has defined substantially gainful employment as 
work that is more than marginal, which permits the individual 
to earn a "living wage".  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In this regard, the Veteran's private medical 
records contain evidence that he worked at GM in sanitation 
services according to a January 1996 entry in records from S. 
B. Laster, M.D.  The VA examiner in March 2009 reported that 
the Veteran had worked as spot welder for GM for 33 years.

A treatment note from S. Holden, M.D., dated in April 2001 
noted that the Veteran was retired from GM.  Dr. Holden was 
also the author of the statement noted in the Introduction.  
He reported that the Veteran was a GM employee and had worked 
a maintenance job following his retirement.

The Veteran has submitted evidence that he worked at GM from 
1967 to 1999.  He reported that he worked as a custodian 
during that time.  He also said he worked as a janitor at a 
high school.  He reported work at two schools, one in 2002 
and one in 2006.  However, he later submitted a record from 
his employer that showed he was employed full-time as a 
janitor from May 2003 to December 2006.  A VA Form 21-4192, 
Request for Employment Information in Connection With a Claim 
for Disability Benefits, from his employer confirmed his 
dates of employment as from May 2003 to December 2006.  The 
Veteran's reason for leaving was that he resigned.

Dr. Holden submitted a statement in June 2007 wherein he 
listed the Veteran's problems involving the cervical spine.  
He said this had rendered the Veteran as unable to work.  His 
statement of December 2009 also related the Veteran's 
inability to work to problems involving the cervical spine.

The Veteran was afforded a diabetes mellitus examination in 
May 2009.  The examiner did not address the Veteran's ability 
to obtain and maintain substantially gainful employment.  The 
RO sought an addendum opinion in June 2009.  The examiner 
stated that the Veteran's diabetes mellitus did not prevent 
the Veteran from physical or sedentary employment.  She also 
stated that the Veteran's CAD, hypertension, and history of 
myocardial infarction would not prevent him from sedentary 
employment; he would be able to do light physical work.  
Finally, the examiner said that the Veteran's peripheral 
neuropathy would not prevent sedentary or light physical 
employment.   

The examiner's opinion is inadequate.  It does not provide 
the necessary assessment needed for a VA assessment for a 
TDIU rating - whether the Veteran can obtain and maintain 
substantially gainful employment.  Moreover, she referenced 
hypertension in her assessment of the Veteran's 
employability, a disorder that is not service connected.  A 
new general examination is required to determine if the 
Veteran's service-connected disabilities render him unable to 
obtain and maintain substantially gainful employment.  In 
addition, as discussed above, service connection is being 
granted for left hear hearing loss and tinnitus in this 
decision.  Accordingly, the RO must effectuate this grant, 
assign ratings for these two additional disabilities and 
consider them when determining whether the Veteran is 
entitled to TDIU. 

The Veteran originally submitted a claim for entitlement to 
service connection for hypertension in June 2006.  His claim 
was denied by way of a rating decision dated in February 
2007.  He submitted a NOD with the denial of service 
connection in February 2007.  The RO re-adjudicated his claim 
in May 2007 and confirmed the previous denial of service 
connection.  

The Veteran's NOD is timely.  38 C.F.R. §§ 20.201, 20.302 
(2009).  He must therefore be issued a statement of the case 
(SOC) in response to his timely NOD.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  An SOC must be issued on the issue 
involving entitlement to service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus unless the Veteran's claim is resolved, such as by a 
complete grant of benefits sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a decision denying the benefit 
sought and a timely substantive appeal after issuance of a 
SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return the issue to the Board 
only if the Veteran perfects his appeal in accordance with 
the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The AOJ 
should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
Veteran that are not already of 
record.

2.  The Veteran should be afforded 
an examination to determine whether 
his service-connected disabilities 
prevent him from obtaining and 
maintaining substantially gainful 
employment.  The claims folder must 
be made available to the examiner, 
in conjunction with the examination.  
All necessary tests should be 
conducted which the examiner deems 
necessary.  The examiner should 
review the results of any testing 
prior to completion of the report.

In addition to the results of the 
physical examination, the examiner 
is asked to provide an opinion 
regarding the impact of the 
Veteran's service-connected 
disabilities on his ability to 
obtain and maintain substantially 
gainful employment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the TDIU 
issue on appeal.  If the benefit 
sought is not granted, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review of this 
issue.  

4.  The RO must issue a SOC 
addressing the issue of entitlement 
to service connection for 
hypertension unless the Veteran's 
claim is resolved in some manner.  
The Veteran must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  If, and only if, the 
appeal is timely perfected, the 
issue should be returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


